PER CURIAM
Marlon Griffin ("Appellant") appeals from his conviction, following a jury trial, of first-degree murder, in violation of Section 565.020 RSMo., armed criminal action, in violation of Section 571.015, and distribution of a controlled substance, in violation of Section 195.211. Appellant, a persistent offender, was sentenced to life without the possibility of parole and concurrent terms of imprisonment of fifteen and seven years, respectively.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose *682would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).